


Exhibit 10.1


MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 1
TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This MASTER ASSIGNMENT, AGREEMENT and AMENDMENT NO. 1 to FOURTH AMENDED AND
RESTATED credit agreement (this "Agreement") dated as of October 11, 2012
("Effective Date") is among Callon Petroleum Company, a Delaware corporation
(the "Borrower"), the undersigned subsidiaries of the Borrower as guarantors
(the "Guarantors"), the Lenders (as defined below), Regions Bank, in its
capacity as administrative agent for the Lenders (in such capacity, the
"Administrative Agent") and in its individual capacity as a Lender (the
“Assignor”), and each of the other undersigned financial institutions (each an
“Assignee” and collectively, the “Assignees”).


RECITALS


A.The Borrower is party to that certain Fourth Amended and Restated Credit
Agreement dated as of June 20, 2012 among the Borrower, the financial
institutions party thereto from time to time, as lenders (the "Lenders") and
Regions Bank as the Administrative Agent and issuing lender (the "Credit
Agreement").


B.    The Borrower has requested that the Lenders (i) agree to increase the
Borrowing Base under the Credit Agreement, and (ii) extend the schedule Maturity
Date as provided herein.


C.    To provide for part of the increase in the Borrowing Base, each Assignee
has agreed to become party to the Credit Agreement pursuant to the terms hereof,
and the Assignor wishes to assign certain percentages of its rights and
obligations under the Credit Agreement as Lender to the Assignees pursuant to
the terms hereof.


D.    After the assignment and assumption of the rights and obligations as set
forth herein have been made effective, the parties hereto wish to, subject to
the terms and conditions of this Agreement, (i) increase the Borrowing Base and
(ii) amend the Credit Agreement as provided herein.


Now Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


Section 1.Defined Terms. As used in this Agreement, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Unless otherwise specifically defined herein, each term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement.


Section 2.Other Definitional Provisions. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. The words "hereof", "herein", and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term "including" means "including, without limitation,".
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.


Section 3.Master Assignment.
(a)Assignments. For an agreed consideration, Assignor hereby irrevocably and
severally sells and assigns to the Assignees, without recourse and without
representation or warranty other than as expressly provided herein, and the
Assignees hereby irrevocably and severally purchase and assume from Assignor,
subject to the terms hereof and of the Credit Agreement, (i) such percentage in
and to all of Assignor's respective rights and obligations in its capacity as a
Lender under the Credit Agreement (including, without limitation, such
percentage interest in the Advances owing to such Assignor and such Assignor's
risk participation and




--------------------------------------------------------------------------------




funded participation in Letter of Credit Obligations existing as of the date
hereof (prior to the effectiveness of this Agreement)) that would result in the
Assignors and the Assignees having the respective Commitments set forth below
their names on Schedule II attached hereto, and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document or the loan transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above. Each such sale and assignment is
without recourse to Assignor and, except as expressly provided in this
Agreement, without representation or warranty by Assignor. After giving effect
to the sales and assignments pursuant to this Section 3 and the increase in the
Borrowing Base set forth in Section 4 below, each Lender's (including the
Assignee's) (x) Applicable Percentage of the Borrowing Base will be as set forth
opposite its name on Annex A attached hereto, and (y) Commitment will be as set
forth below its name on Schedule II attached hereto.


(b)Representations and Warranties of Assignors. Each Assignor (i) represents and
warrants that (A) it is the legal and beneficial owner of the interests that it
is assigning under clause (a) above, (B) such interests are free and clear of
any lien, encumbrance or other adverse claim and (C) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby; and (ii)
assumes no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (C) the financial condition of the Borrower, its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (D)
the performance or observance by the Borrower, its Subsidiaries or Affiliates or
any other Person of any of its obligations under any Loan Document.


(c)Representations and Warranties of Assignee. Each Assignee (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it meets all the requirements to be an assignee under Section
12.04 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.04 of the Credit Agreement), (C) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the interests assigned to it hereunder,
shall have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to acquire assets of the type represented by the interests
assigned to it hereunder and either it, or the person exercising discretion in
making its decision to acquire the interests assigned to it hereunder, is
experienced in acquiring assets of such type, (E) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.06 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement and to purchase the interests assigned to it hereunder, and (F)
it has, independently and without reliance upon the Administrative Agent or
Assignor and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase the interests assigned to it hereunder; and (ii)
agrees that (A) it will, independently and without reliance on the
Administrative Agent or Assignor or any other Assignee, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


(d)Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the interests assigned hereunder (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
relevant Assignees for amounts which have accrued from and after the Effective
Date. To the extent necessary, the Assignor and the Assignees shall make all
appropriate adjustments in payments by the Administrative




--------------------------------------------------------------------------------




Agent for periods prior to the Effective Date or with respect to the making of
the assignments contemplated hereby directly between themselves.


(e)Consents. The Borrower, the Administrative Agent and the Issuing Lender
hereby consent to the assignments made under this Section 3 to the Assignees.


Section 4.Increase in the Borrowing Base. Subject to the terms of this
Agreement, as of the Effective Date, the Borrowing Base shall be increased to
$80,000,000 and such Borrowing Base shall remain in effect at that level until
the effective date of the next Borrowing Base redetermination made in accordance
with the terms of the Credit Agreement, as amended hereby. The parties hereto
acknowledge and agree that the Borrowing Base redetermination set forth in this
Section 4 shall be and be deemed to be the scheduled redetermination of the
Borrowing Base scheduled for September, 2012 as provided in Section 2.02(b)(ii)
of the Credit Agreement. Each Assignee's and Assignor's Applicable Percentage of
the resulting Borrowing Base, after giving effect to the assignments made
pursuant to Section 3 above and the increase in the Borrowing Base set forth in
this Section 4, is set forth in Annex A attached hereto.


Section 5.Amendments to Credit Agreement.


(a)Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the defined term "Maturity Date" and replacing it with the following:
“Maturity Date” means March 15, 2016; provided that, so long as no Event of
Default has occurred and is continuing, the Maturity Date shall be extended to
October 11, 2016 automatically (without the need for any affirmative action by
any party hereto other than a notice thereof by the Borrower to the
Administrative Agent) on the effective date on which either (a) the scheduled
maturity date for the 2016 Senior Notes has been extended to a date that is at
least six months past October 11, 2016 or (b) the 2016 Senior Notes have been
refinanced with Debt that is permitted under Section 6.02(e) and having a
scheduled maturity date that is at least six months past October 11, 2016.


(b)Section 6.02(Debts, Guaranties, and Other Obligations) of the Credit
Agreement is hereby amended by replacing each reference to “…July 31, 2015…”
found in clause (e) with a reference to “…April 12, 2017….”


(c)Schedule II attached to the Credit Agreement is hereby replaced in its
entirety with the Schedule


II attached hereto.


Section 6.Credit Parties Representations and Warranties. Each Guarantor and the
Borrower (each a “Credit Party”) represents and warrants that: (a) after giving
effect to this Agreement, the representations and warranties contained in the
Credit Agreement, as amended hereby, and the representations and warranties
contained in the other Loan Documents are true and correct in all material
respects on and as of the Effective Date as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) after giving
effect to this Agreement, no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Agreement are within the limited
liability company, limited partnership, or corporate power and authority of such
Credit Party and have been duly authorized by appropriate limited liability
company, limited partnership or corporate action and proceedings; (d) this
Agreement constitutes the legal, valid, and binding obligation of such Credit
Party enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) the Liens under the Security
Instruments are valid and subsisting and secure the Obligations (as such
Obligations may be increased as a result of the transactions contemplated
hereby).




--------------------------------------------------------------------------------






Section 7.Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
(a)The Administrative Agent shall have received:


(i)    multiple original counterparts, as requested by the Administrative Agent,
of this Agreement duly and validly executed and delivered by duly authorized
officers of the Borrower, the Guarantors, the Administrative Agent, the Assignor
and the Assignees;
(ii)    new original Notes made by the Borrower payable to the Assignor and the
Assignees in the amount of their respective Commitments after giving effect to
the transactions contemplated hereby;
(v)    a certificate, dated as of the Effective Date, duly executed and
delivered by the Borrower's and each Guarantor's Secretary or Assistant
Secretary as to no change in, and continued effectiveness of, (A) the officers'
incumbency delivered at the original closing date for the Credit Agreement, (B)
the authorizing resolutions delivered at such closing date and (C) the
organizational documents delivered at such closing date or, if any such changes
have occurred, attaching new incumbency certificates, authorizing resolutions
and/or organizational documents, as the case may be;
(vii)    certificates of existence and good standing for the Borrower in its
state of organization, which certificates shall be dated a date not sooner than
30 days prior to Effective Date; and
(viii)    a certificate dated as of the date hereof from a Responsible Officer
of the Borrower stating that (A) all representations and warranties of the
Borrower set forth in this Agreement are true and correct in all material
respects; (B) no Default has occurred and is continuing; and (C) the conditions
in this Section 7 have been met.
(b)Each Assignee shall have received all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).


(c)Since December 31, 2011, no Material Adverse Change shall have occurred.


(d)No action, suit, investigation or other proceeding (including the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered in connection with Credit Agreement or this Agreement.


(e)The Borrower shall have paid all fees required to be paid on the closing of
this Agreement as separately agreed among the Borrower and the Administrative
Agent and the Borrower shall have paid all costs and expenses which have been
invoiced and are payable pursuant to Section 9.04 of the Credit Agreement.


Section 8.Acknowledgments and Agreements.


(a)The Borrower acknowledges that on the date hereof all outstanding Obligations
under the Credit Agreement are payable in accordance with its terms and the
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.


(b)The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents, as amended hereby. Except as expressly set forth herein, this
Agreement shall not constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, as amended hereby, (ii) any of
the agreements, terms or conditions contained in any of the Loan Documents, as
amended hereby, (iii) any rights or remedies of the Administrative




--------------------------------------------------------------------------------




Agent, the Issuing Lender, or any Lender with respect to the Loan Documents, as
amended hereby, or (iv) the rights of the Administrative Agent, the Issuing
Lender, or any Lender to collect the full amounts owing to them under the Loan
Documents, as amended hereby.


(c)The Borrower, each Guarantor, the Administrative Agent, the Issuing Lender
and each Lender do hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledge and agree that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents are not impaired in any respect by this Agreement.


(d)From and after the Effective Date, all references to the Credit Agreement in
the Loan Documents shall mean the Credit Agreement, as amended by this
Agreement. This Agreement is a Loan Document for the purposes of the provisions
of the other Loan Documents.


Section 9.Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guarantee and
Collateral Agreement are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, of all of the Guaranteed Obligations (as defined in the Guaranty), as
such Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Loan Documents.


Section 10.Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or PDF electronic mail signature, and all such signatures shall be
effective as originals.


Section 11.Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.


Section 12.Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.


Section 13.Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.


Section 14.Entire Agreement. This Agreement, the Credit Agreement as amended by
this Agreement, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.




THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


BORROWER:                    CALLON PETROLEUM COMPANY






By:    /s/ B. F. Weatherly
Name:    B. F. Weatherly    
Title:    Executive Vice President,
Chief Financial Officer and
Corporate Secretary




GUARANTOR:                CALLON PETROLEUM OPERATING
COMPANY




By:     /s/ B. F. Weatherly
Name:    B. F. Weatherly
Title:    Executive Vice President,
Chief Financial Officer and
Corporate Secretary
            




--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/
LENDER/ASSIGNOR:
REGIONS BANK,
as the Administrative Agent, the Issuing Lender,
Lender and Assignor






By: /s/ William A. Philipp
Name:    William A. Philipp
Title:    Senior Vice President




--------------------------------------------------------------------------------




LENDER/ASSIGNEE:            CITIBANK, N.A.




By: /s/ Daniel A. Davis
Name: Daniel A. Davis    
Title: SVP




--------------------------------------------------------------------------------




LENDER/ASSIGNEE:            IBERIABANK




By: /s/ Cameron D. Jones
Name: Cameron D. Jones
Title:     Vice President    




--------------------------------------------------------------------------------




LENDER/ASSIGNEE:            WHITNEY BANK




By: /s/ Donovan C. Broussard
Name: Donovan C. Broussard
Title: Senior Vice President




--------------------------------------------------------------------------------




LENDER/ASSIGNEE:            ONEWEST BANK, FSB




By: /s/ Sean M. Murphy
Name: Sean M. Murphy
Title: Senior Vice President










--------------------------------------------------------------------------------




                    






Annex A
Borrowing Base as of October 11, 2012*


Name of Lender
Applicable Percentage
Applicable Percentage of the Borrowing Base
Regions Bank
40.625%
$32,500,000.00
Citibank, N.A.
15.625%
$12,500,000.00
IberiaBank
15.625%
$12,500,000.00
Whitney Bank
15.625%
$12,500,000.00
OneWest Bank, FSB
12.5%
$10,000,000.00
TOTAL
100%
$80,000,000.00

















*Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.




--------------------------------------------------------------------------------




SCHEDULE II
Borrower, Administrative Agent, and Lender Information


Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower's ability to request (and the
Lenders' obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.
                                                        
Administrative Agent:
Borrower:
Regions Bank
200 Renaissance
1020 Highland Colony Parkway, Suite 200
Ridgeland, Mississippi 39157
Attention: Mr. William A. Philipp
Facsimile: (601) 790-8563
Callon Petroleum Corporation
P.O. Box 1287, Natchez, MS 39121 1287;
or
200 North Canal Street, Natchez, MS 39120
Attention: Rodger W. Smith, Treasurer
Facsimile: 601.446.1410
Telephone: 601 442 1601
 
 
Lenders:
Applicable Lending Offices:
Regions Bank


Commitment: $81,250,000
Notices:
200 Renaissance
1020 Highland Colony Parkway, Suite 200
Ridgeland, Mississippi 39157
Telephone: 601.790.8229
Facsimile: 601.790.8563
Attention:William A. Philipp
Citibank, N.A.


Commitment: $31,250,000
Notices:
2800 Post Oak Blvd., 4th Floor
Houston, Texas 77056
Telephone: 713.752.5080
Facsimile: 866.355.5748
Attention:Daniel A. Davis
IberiaBank


Commitment: $31,250,000
Notices:
11 Greenway Plaza, Suite 2900
Houston, Texas 77046
Telephone: 713.624.7726
Facsimile: 713.965.0276
Attention:Cameron D. Jones
Whitney Bank


Commitment: $31,250,000
Notices:
4625 San Felipe, Suite 490
Houston, Texas 77027
Telephone: 713.951.7288
Facsimile: 713.951.7719
Attention:William Jochetz
OneWest Bank, FSB


Commitment: $25,000,000
Notices:
3232 McKinney Ave., Suite 820
Dallas, Texas 75204
Telephone: 214.220.3001
Facsimile: 214.855.1430
Attention:Sean Murphy

                                                    






